IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-20951
                          Summary Calendar



ALS SCAN, INC.,

                                          Plaintiff-Appellee,

versus

DAVID WEINZAPFEL,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-01-CV-1500
                         --------------------
                          September 30, 2002

Before JOLLY, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

     David Weinzapfel appeals the district court’s grant of

summary judgment to ALS Scan, Inc. (ALS), in this copyright

infringement suit.    Weinzapfel argues that ALS should not be

permitted to recover damages from him because ALS has “unclean

hands.”    Weinzapfel did not raise this argument in the district

court.    Consequently, we will not consider it.   See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20951
                                -2-

Because Weinzapfel has not briefed any issues that are properly

before this court, his appeal is without arguable merit and is

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because this appeal is frivolous, it is DISMISSED.   See

5th Cir. R. 42.2.